

115 HR 2245 IH: ZZZ’s to A’s Act
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2245IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Ms. Lofgren (for herself, Ms. Clarke of New York, Mr. Connolly, Mr. Grijalva, Ms. Lee, Mr. Meeks, Ms. Moore, Mr. Ryan of Ohio, Mr. Swalwell of California, Mr. Takano, Ms. Titus, Mr. McNerney, and Mr. Gutiérrez) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to conduct a study to determine the relationship between
			 school start times and adolescent health, well-being, and performance.
	
 1.Short titleThis Act may be cited as the ZZZ’s to A’s Act. 2.FindingsCongress finds the following:
 (1)The Secretary of Education has not formally issued policy guidance on school start times. (2)Numerous local educational agencies have recently changed or are considering changing school start times in an effort to improve adolescent health, well-being, and performance.
 3.Study and reportNot later than 18 months after the date of the enactment of this Act, the Secretary of Education shall—
 (1)conduct a study, directly or through the award of a grant or contract, to examine the relationship between school start times and adolescent health, well-being, and performance that—
 (A)provides a comprehensive review of the scientific evidence relating to school start times and adolescent health, well-being, and performance;
 (B)compares adolescent health, well-being, and performance among local educational agencies with different school start times; and
 (C)evaluates factors that contribute to or affect school start times; and (2)submit to Congress a report that describes—
 (A)the findings of the study; and (B)any recommendations of the Secretary based on such findings.
 4.DefinitionsIn this Act: (1)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)PerformanceThe term performance means a measurement of how well an individual achieves a desired task, and may include academic performance and cognitive performance.
 (3)SecretaryThe term Secretary means the Secretary of Education. 